  Case: 3:17-cr-00183-WHR Doc #: 151 Filed: 05/03/19 Page: 1 of 4 PAGEID #: 933



                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                     :       Case No.: 3:17 CR 183(2)
                                              :
                  Plaintiff,                  :       UNITED STATES’ SENTENCING
                                              :       MEMORANDUM
                     vs.                      :
                                              :
JORDAN B. SMITH,                              :
                                              :
                 Defendant.                   :




       Now comes the United States, by and through the undersigned Assistant United States

Attorney, and respectfully provides the following sentencing memorandum.



                                                  Respectfully submitted,

                                                  BENJAMIN C. GLASSMAN
                                                  UNITED STATES ATTORNEY


                                                  s/Andrew J. Hunt
                                                  Andrew J. Hunt (0073698)
                                                  Assistant United States Attorney
                                                  200 West Second Street, Suite 600
                                                  Dayton, OH 45402
                                                  (937) 225-2910
                                                  Fax: (937) 225-2564
                                                  Andrew.Hunt@usdoj.gov




                                              1
  Case: 3:17-cr-00183-WHR Doc #: 151 Filed: 05/03/19 Page: 2 of 4 PAGEID #: 934



                                        MEMORANDUM

       On or about June 15, 2017, Defendant Jordan Smith (“Smith”) transported money from

the Dayton area to the Northern District of Illinois, and exchanged it there for approximately 5

kilograms of cocaine. (R. 114, Plea Agreement, PAGEID# 808). On November 8, 2018, Smith

entered a guilty plea to Count Two of the Superseding Indictment, namely “Interstate travel in

furtherance of an unlawful activity,” in violation of 18 U.S.C. § 1952. The statutory penalties

include up to 5 years in prison.

       In crafting a sentence pursuant to 18 U.S.C. § 3553(a), the Court takes into account: 1)

the nature and circumstances of the offense, and history and characteristics of the defendant, 2)

the need to reflect the seriousness of the offense, to promote respect for the law, and provide just

punishment for the offense, 3) the need to adequately deter criminal behavior, 4) the need to

protect the public from future crimes of defendant, 5) providing rehabilitative services to

defendant, 6) the kinds of sentences available, 7) the kinds of sentence and sentencing range

established by the Sentencing Guidelines for the offense (and any pertinent policy statements), 8)

restitution needs, and 9) the need to avoid unwarranted disparities among similarly situated

defendants. The Court may place greater weight upon certain factors as opposed to others.

United States v. Zobel, 696 F.3d 558, 571 (6th Cir. 2012).

       Reviewing the Presentence Report, it is apparent that Smith’s adolescence was chaotic

and – as evidenced by her present bond violations – she struggles with substance abuse and

compliance with court directives. The United States also believes that Smith is the least culpable

of the offenders charged in this scheme, as she was a courier.

       That said, she participated in a significant criminal violation involving the delivery of


                                                 2
  Case: 3:17-cr-00183-WHR Doc #: 151 Filed: 05/03/19 Page: 3 of 4 PAGEID #: 935



several kilograms of cocaine, and her performance on bond has been extremely poor. Just

punishment, promoting respect for the law, deterrence, and the seriousness of the offense require

some period of incarceration. Nonetheless, the United States does not object to a downward

variance from the applicable guideline range based on the above facts and in part the arguments

raised by Smith in her sentencing memorandum.



                                           CONCLUSION

           In summary, the United States believes a prison term less than the applicable guideline

range would be sufficient, but not more than necessary to address the 18 U.S.C. § 3553(a)

factors.



                                                        Respectfully submitted,

                                                        BENJAMIN C. GLASSMAN
                                                        UNITED STATES ATTORNEY

                                                        s/Andrew J. Hunt
                                                        Andrew J. Hunt (0073698)
                                                        Assistant United States Attorney
                                                        200 West Second Street, Suite 600
                                                        Dayton, OH 45402
                                                        (937) 225-2910
                                                        Fax: (937) 225-2564
                                                        Andrew.Hunt@usdoj.gov




                                                   3
  Case: 3:17-cr-00183-WHR Doc #: 151 Filed: 05/03/19 Page: 4 of 4 PAGEID #: 936



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served May 3, 2019, upon Mr. Nathan

Stuckey, Esq., via CM/ECF electronic filing.


                                                   s/ Andrew J. Hunt
                                                   Andrew J. Hunt (007368)
                                                   Assistant United States Attorney




                                               4
